                Case 8:19-bk-00023-MGW                   Doc 68       Filed 07/02/19         Page 1 of 1



                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION
In re:                                              Case No. 8:19-bk-00023-MGW
                                                    Chapter 13
LANCE A. BIEKER,
Debtor(s)1
                                                /


                                TRUSTEE’S RESPONSE TO DEBTOR’S
                              MOTION TO SELL PROPERTY (DOC. NO. 67)

           COMES NOW, Kelly Remick, the Chapter 13 Standing Trustee, by and through her

undersigned attorney, and files this, Trustee’s Response to Debtor’s Motion to Sell Property (Doc.

No. 67) and would state as follows:

           1.        The Debtor’s Motion cannot be agreed to at this time by the Trustee and may

present some issues that must be heard by the Court.

           2.        The Court should set this matter down for a hearing.

           WHEREFORE, the Trustee would pray this Court to set the above matter for hearing, and

for any and all such other relief as this Court shall deem appropriate and just.

           I HEREBY CERTIFY that a true and correct copy of the Trustee’s Response to

Debtor’s Motion to Sell Property (Doc. No. 67) was furnished electronically by CM/ECF and/or

by First Class U.S. Mail to LANCE A. BIEKER, 2408 49th Avenue West, Bradenton, Florida

34207 and CHRISTOPHER HITTEL, HITTEL LAW, P.A., 333 Sixth Avenue West, Bradenton,

Florida 34205, on this 2nd day of July, 2019.


                                                                   /s/ William C. Harrison, Esquire
                                                                   WILLIAM C. HARRISON, ESQUIRE
                                                                   Post Office Box 6099
                                                                   Sun City Center, Florida 33571-6099
                                                                   Phone (813) 658-1165
                                                                   Facsimile (813) 658-1166
                                                                   Florida Bar No. 0896731
                                                                   Attorney for the Trustee
1
    All reference to “Debtor” shall include and refer to both of the Debtors in a case filed jointly by two individuals.
